Citation Nr: 1526022	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a skin disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970 and October 1972 to April 1989. These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A Board hearing was held in this matter before the undersigned Veterans Law Judge at the RO in April 2015.  A transcript of this hearing is contained in the electronic record.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for a skin rash and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 1989 and November 1997 rating decisions, the RO denied the Veteran's claim of service connection for hypertension.  The Veteran was informed of those decisions and his appellate rights, but he did not appeal or submit new and material evidence within one year. 

2.  In November 1997 and January 1998 rating decisions, the RO denied the Veteran's claim of service connection for a skin disorder.  The Veteran was informed of those decisions and his appellate rights, but he did not appeal or submit new and material evidence within one year. 

3.  The evidence received since the November 1997 and January 1998 rating decisions is new and relates to unestablished facts necessary to substantiate the claims for hypertension and a skin disorder.
 

CONCLUSIONS OF LAW

1.  The July 1998 and November 1997 rating decisions that denied service connection for hypertension are final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

2.  The January 1998 rating decision that denied service connection for a skin disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

3.  Evidence received since the November 1997 decision is new and material, and the claim of entitlement to service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Evidence received since the January 1998 decision is new and material, and the claim of entitlement to service connection for a skin disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has reopened the claims for service connection, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran's claim of service connection for hypertension was denied by a July 1989 rating decision, in which the RO found that the Veteran did not have a diagnosis of hypertension.  In a November 1997 rating decision, the RO denied reopening the Veteran's claim even after noting that treatment records showed treatment for hypertension, finding that there was no reasonable possibility that the new evidence would change the previous decision because there was no diagnosis during service or within one year, despite current treatment.  At the time of these decisions, of record were lay statements from the Veteran, service treatment records (STRs) showing elevated blood pressure readings, and VA treatment records.  

The RO also denied the Veteran's claim of service connection for a skin disorder in the November 1997 rating decision, stating that although he was treated for complaints of jock itch during service and a body rash in 1997, no permanent residual or chronic disability was shown because there was a negative service discharge examination.  The Veteran's claim of service connection for a skin rash was again denied in January 1998 due to the lack of a permanent residual or chronic disability, noting negative VA treatment records dated in 1991 and 1992.  At the time of these decisions, of record were lay statements from the Veteran, service treatment records (STRs) showing jock itch, and VA treatment records.  

Since the denial of these claims, the Veteran has submitted new evidence in the form of updated treatment records, lay statements, and testimony at the April 2015 Board hearing.  Specifically, the treatment records show new evidence of continuous treatment for hypertension, that was uncontrolled by the early 1990s, showing potentially earlier onset that previously noted.  The records also show prescription medication for a recurrent skin rash.  The Veteran has also provided lay evidence in the form of testimony from both himself and his wife of the lay observable symptoms of his skin disorder and how he has experienced these symptoms chronically since his discharge from service.  Presuming the credibility of this evidence, the Board finds that it could reasonably substantiate the Veteran's claims.  Therefore, the Board finds that new and material evidence has been submitted and the Veteran's applications to reopen are granted.   


ORDER

As new and material evidence has been submitted sufficient to reopen the Veteran's claim of service connection for a skin disorder, his application to reopen is granted.

As new and material evidence has been submitted sufficient to reopen the Veteran's claim of service connection for hypertension, his application to reopen is granted.


REMAND

No examinations have been provided regarding these two claims; therefore, examinations are required. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service treatment records show elevated blood pressure readings during service.  The Veteran currently has a diagnosis of hypertension.  The Veteran contends that his hypertension began in service.  Remand is required for a VA examination and opinion to determine the etiology of his hypertension.

Similarly, service treatment records show the Veteran was treated for jock itch during service.  Post service treatment records show treatment for complaints of a body rash.  The Veteran and his spouse have both testified that the Veteran experienced the same symptoms of this skin disorder since service.  Remand is required for a VA examination and opinion regarding the nature and etiology of his skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current hypertension. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs.  An explanation for all opinions expressed must be provided. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must opine whether is it at least as likely as not (a 50 percent probability or more) that the Veteran has hypertension that had its onset in service, or is otherwise related to the Veteran's military service, including the elevated blood pressure readings in service.  

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs. An explanation for all opinions expressed must be provided. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner first must provide all currently diagnosed skin disorder.  Then, for each diagnosed skin disorder, the examiner must opine whether it at least as likely as not (a 50 percent probability or more) had its onset in service, or is otherwise related to the Veteran's military service. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that each is in complete compliance with the directives of this remand. If any report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


